Title: To George Washington from Jonathan Trumbull, Sr., 21 February 1777
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir.
Lebanon [Conn.] February 21st 1777

I am honoured with yours of the first Instant and altho it would have made me very happy to have been able to procure a release of all our Officers in Captivity, I freely acknowlege and acquiesce in the Justice and Impartiality of the Measures You have taken respecting them.
We have now granted to our Proportion of the sixteen Battallions the additional Bounty of Thirty three Dollars and one third, estimating that Proportion at one Thousand Men; in making this Estimate we are governed by the Proportion the Quota assigned by Congress to this State bears to the whole number to be raised, Vizt as eight is to eighty eight, this I trust will put the Officers you have appointed in this State upon an equal Footing with those of the eight Regiments allotted to us before, and remove every Impediment in the way of raising their Men.
I am not insensible that the Step taken by the New England States of granting an Additional Bounty to their Quotas of the continental Army is objected to as tending to produce discontent and Disorder in

the Army, you will therefore permit me to state the Reasons which have prevailed to induce the giving it, and the Manner in which this State hath been drawn in to accede to it.
The Length and Severity of our Winters in this Climate is such that a Soldier can neither cloath nor support himself or a Family so cheap at any Time as he can in a Southern Climate. many, indeed most of our Soldiers have small Families at Home, dependant in a good Measure upon the Savings they can make out of their Wages for Subsistance, which must always be the Case while most of our Youth marry at the Age of Twenty one Years or Thereabouts—the almost total Interruption of Commerce and the Scarcity of Materials for manufactures, have, and must still greatly increase the prices of Cloathing and other Articles, whilst the demand for all kind of provisions for the Army have likewise rendered every necessary Article of Subsistence much dearer than at the Commencement of Hostilities, at that Time the Wages given to a common labourer was about Forty Shillings per Month, now ten dollars is rather less than a Medium, and all Articles of produce are risen in Proportion, add that the Seaman is offered Twenty Dollars per Month, and Tradesmen & Artificers in Proportion, neither is this chargeable to any ill principle but the necessary Consequence of drawing off so many of our Men into the Service. when these Facts are considered it was thought to be very Apparent that a New England Soldier cannot, and in Justice ought not to serve upon the same pay and Allowances that were given in 1775, or that one from the Southern States, when his Expence for Cloathing and Subsistence for himself and Family are so much less, now can. our people in general are so fully persuaded of this Difference it is alledged, that it would be fruitless as well as unjust to attempt to engage them upon it, and vain to expect success in the Attempt.
These Considerations induced the Massachusetts Assembly in October to offer an additional monthly pay, the Assembly of this State, who had before rejected the Measure when proposed by some of their own Members, followed their Lead, and offered the same additional pay; but when they were advised of the disapprobation of Congress and had your Excellencys Objections laid before them, they chearfully retracted, and determined to trust to the Bounties and pay of Congress with some Encouragement in furnishing them with necessaries at prime Cost, to induce them to inlist; in the mean Time all the other New England States offered large additional Bounties, Massachusetts and New Hampshire Sixty six Dollars and two thirds Rhode Island Twenty Dollars, it was soon Evident that these Bounties would entice a great part of our Men into the Service of the States contiguous to us on the East and North, which, besides the Obstruction which would

thence arise to the filling up our own Battallions, would be highly prejudicial to the Agriculture of this State, and in Effect to the General Service, as the Army must still depend for a very considerable part of its Subsistence on this State.
In this Situation the Matter rested untill the Enemy took Possession of Newport, it then became necessary to provide for the immediate defence of the New England States, and Commissioners met at Providence to concert proper Measures for that Purpose, they immediately agreed to raise an Army of six thousand Men for a Temporary Defence untill the Continental Army might be raised.
Sensible that an attempt to raise a seperate Army for their own Defence must effectually obstruct the raising a Continental Army, and otherwise be liable to great Objections, they considered raising the Continental Battallions speedily as the only sure means of Defence against the Enemy, should they fall upon any of these States, and proceeded to deliberate upon proper Measures for this purpose.
The rapid Increase of the prices of the Necessaries and Conveniencies of Life operated strongly to discourage Soldiers from inlisting, these they attempted to limit by recommending Prices to be affixed by Law beyond which they might not rise. by recommending that a Stop be put to emitting further Bills of Credit, and Measures to be taken to reduce the Quantity now circulating.
The number of Men employed on board privateers, and Merchant Vessells formed another Obstacle to raising an Army. they recommended an Embargo upon all privateers and merchant Vessells, except those sent after Necessaries by permit, untill the Army was raised.
The Bounties offered by the other States was alledged as an Impediment to raising the Quota for the Army in this State and Rhode-Island; the Commissioners from this State strongly urged that the additional Bounty should be withdrawn, and Encouragement by supplying Necessaries at a certain price be substituted in their place; in this they were overuled, and then sensible of the Mischief that must arise from the great Bounties given by the other States, they Consented, in Case Massachusetts and New Hampshire would reduce their Bounties to thirty three Dollars and one third, to recommend to this State to give the same bounty to our Soldiers, which was agreed to, and recommended accordingly.
Our Assembly, with reluctance for the sake of Uniformity, and to avoid what they considered as a greater Evil, acceded to the recommendation, and offered the proposed Bounty.
I must leave the other New England States to give their Reasons for the Measures they have adopted, and only add that it is my wish and desire that all Jealousies and Occasions of disunion and Animosity of

the several States may be avoided and laid aside—tis not wonderful that diversity of Sentiments happen at a Time that Government is so far convulsed and unhinged—it is necessary as far as possible to become all things to all men—and not suffer our Enemies to avail themselves of any Discord or Disunion amongst these States. I am, Sir with great Truth & regard your obedient humble Servant

Jonth; Trumbull

